Barnard, P. J.
The testator by the ninth clause of his will provided as follows: “Hinth. All the rest, residue, and remainder of my estate I give and bequeath to my said four children, namely, Elias B., William L., Elizabeth Hendrickson, and Amos, equally between them; and, in ease of the death of either of them leaving issue before either of the different parts thereof as hereinbefore mentioned can be divided, then such issue to take the share or part the parent would have been entitled to if living; if without issue, then the survivors to take. ” The testator provided a fund the income of which was to be paid to his wife and daughter Hannah during their lives. This fund is disposed of by the above ninth clause. Elias B. Denton, one of the distributees, had children, but both Elias B. Denton and his children died while the life-estate was outstanding. By the ninth clause the survivors take. The language is plain; the distribution is after the life-estates have passed, and the deatli of Elias happened before the remainder could be divided under the will, and he left no issue to represent him at the distribution. The share therefore went to the survivors. The decree should be modified so as to so direct the distribution of the fund. Costs to all parties out of the estate. The allowance to be vacated, as the appellants have no claim to the fund.
Pratt J., concurs.